Appeal from an order of the Supreme Court denying defendant’s motion to dismiss the complaint. The complaint alleges a written contract, signed by the defendant and accepted in writing by the plaintiff, and also alleges “ That plaintiff duly performed all conditions of said Contract on its part to be performed”. While appellant attempts to argue the merits, we may not, of course, consider the merits upon this appeal. Accepting, as we must, the truth of all of the allegations of the complaint, it states a cause of action. Order unanimously affirmed, without costs. Present-—Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.